Foed, Judge:
The suits listed in schedule “A,” attached hereto and made a part hereof, have been submitted on a written stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the merchandise marked “A” and initialed DJC (Initials) by Commodity Specialist Dennis J. Colgan (Commodity Specialist’s Name) on the invoices accompanying the entries the subjects of the protests enumerated on Schedule A attached hereto and made a part hereof, which was assessed for duty at the rate of 25)4 per centum ad valorem under the provisions of Paragraph 360, Tariff Act of 1930, as modified, and which is claimed properly dutiable at the rate of 7y2 per centum ad valorem under the provisions of Paragraph 353, Tariff Act of 1930, as modified by T.D. 54108, consists of X-ray diffraction and spectroscopy equipment and parts thereof other than X-ray tubes, the same in all material respects as the X-ray diffraction and spectroscopy equipment and parts thereof, the subject of Tice & Lynch Inc. v. United States, 57 Cust. Ct. 516, C.D. 2862, and therein held properly dutiable at 6y2 per centum or 7y2 per centum ad valorem, according to the date of entry, under the provisions of Para*532graph 353 of the Act as modified by T.D. 54108, T.D. 55615 and T.D.55649.
IT IS FURTHER STIPULATED AND AGREED that the merchandise marked “B” and initialed DJC (Initials) by Commodity Specialist Dennis J. Colgan, Jr. (Commodity Specialist’s Name) on the aforesaid invoices, which was assessed for duty at the rate of 25% per centum ad valorem under the provisions of Paragraph 360, Tariff Act of 1930, as modified, and which is claimed properly dutiable at the rate of 8% per centum ad valorem under the provisions of Paragraph 353 of the Act, as modified by T.D. 54108, consists of X-ray tubes which are essential to the function of and dedicated to use with the aforementioned X-ray diffraction and spectroscopy equipment.
IT IS FURTHER STIPULATED AND AGREED that the record in C.D. 2862 be incorporated with the record in these cases and that the protests be submitted on this stipulation, said protests being limited to the merchandise marked “A” or “B” as aforesaid, and abandoned in all other respects.
Accepting the foregoing stipulation of facts and following the authority cited, Tice & Lynch, Inc. v. United States, 57 Cust. Ct. 516, C.D. 2862, we find and hold the items of merchandise marked “A” and initialed on the invoices by the designated commodity specialist to be properly dutiable as X-ray apparatus and parts other than X-ray tubes, at the rate of 7% per centum ad valorem under the provisions of paragraph 353, Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108; and the items of merchandise marked “B” and initialed on the invoices by the designated commodity specialist to be properly dutiable as X-ray tubes at the rate of 8% per centum ad valorem under the provisions of paragraph 353, Tariff Act of 1930, as modified by T.D. 54108, supra.
To the extent indicated the sj)ecified claim in these suits is sustained; in all other respects and as to all other merchandise all the claims are overruled.
The claim in the protests having been abandoned as to all other items of merchandise is hereby dismissed.
Judgment will be entered accordingly.